                           Case 19-12502-LSS            Doc 243       Filed 01/08/20        Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-12502 (LSS)

                                            Debtors.                  (Jointly Administered)


                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON JANUARY 10, 2020 AT 1:00 P.M. (ET)

         RESOLVED MATTER

         1.       Debtors’ Motion for Entry of an Order Extending the Time for Filing Schedules &
                  Statements [D.I. 170, 12/19/19]

                  Response Deadline:                                   January 2, 2020 at 4:00 p.m. (ET)

                  Responses Received:                                  None.

                  Related Documents:

                      A.       Certificate of No Objection [D.I. 212, 1/3/20]

                      B.       Order [D.I. 220, 1/6/20]

                  Status:      An order has been entered.

         CONTESTED MATTERS GOING FORWARD

         2.       Debtors’ Motion for Entry of an Order (I) Confirming the Debtors’ Authority to Continue
                  Certain Prepetition Incentive Compensation Programs in the Ordinary Course; (II)
                  Approving Key Employee Incentive Program; and (III) Granting Related Relief [D.I. 183,
                  12/20/19]

                  Response Deadline:                                   January 3, 2020 at 4:00 p.m. (ET)




         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
         is 280 Tenth Avenue, San Diego, CA 92101.
25804278.2
                          Case 19-12502-LSS       Doc 243     Filed 01/08/20    Page 2 of 4



                  Responses Received:

                     A.      Objection of the United States Trustee [D.I. 204, 12/31/19]

                     B.      Objection of the Official Committee of Unsecured Creditors [Sealed Version
                             D.I. 209, 1/3/20; Redacted Version D.I. 211, 1/3/20]

                  Related Documents:

                     C.      Declaration of David Orlofsky in Support of the Debtors’ Motion for Entry of
                             an Order (I) Confirming the Debtors’ Authority to Continue Certain Prepetition
                             Incentive Compensation Programs in the Ordinary Course; (II) Approving Key
                             Employee Incentive Program; and (III) Granting Related Relief [D.I. 236,
                             1/7/20]

                     D.      Declaration of Jan Tharp in Support of the Debtors’ Motion for Entry of an
                             Order (I) Confirming the Debtors’ Authority to Continue Certain Prepetition
                             Incentive Compensation Programs in the Ordinary Course; (II) Approving Key
                             Employee Incentive Program; and (III) Granting Related Relief [Sealed
                             Version D.I. 237, 1/7/20; Redacted Version D.I. 238, 1/7/20]

                     E.      Debtors’ Omnibus Reply in Support of Motion for Approval of Their Annual
                             Incentive and Key Employee Incentive Plans [Sealed Version D.I. 239, 1/7/20;
                             Redacted Version D.I. 240, 1/7/20]

                     F.      Debtors’ Motion for Entry of an Order Granting the Debtors Leave and
                             Permission to File Debtors’ Omnibus Reply in Support of Motion for Approval
                             of Their Annual Incentive and Key Employee Incentive Plans [D.I. 242,
                             1/7/20]

                  Status:    Shortly before the deadline for filing this agenda, the Committee requested that
                             the hearing on this motion be adjourned. The Debtors are considering the
                             request and reserve the right to object to the requested adjournment. This
                             matter is currently going forward.

             3.   Motion of the Official Committee of Unsecured Creditors to File the Objection of the
                  Official Committee of Unsecured Creditors to the Debtors’ Motion for Entry of an Order
                  (I) Confirming the Debtors’ Authority to Continue Certain Prepetition Incentive
                  Compensation Programs in the Ordinary Course; (II) Approving Key Employee Incentive
                  Program; and (III) Granting Related Relief [D.I. 210, 1/3/20]

                  Response Deadline:                          At or before the Hearing

                  Responses Received:

                     A.      Informal response from the Office of the United States Trustee




25804278.2                                                2
                              Case 19-12502-LSS      Doc 243         Filed 01/08/20   Page 3 of 4



                      Related Documents:

                         B.      Objection of the Official Committee of Unsecured Creditors [Sealed Version
                                 D.I. 209, 1/3/20; Redacted Version D.I. 211, 1/3/20]

                      Status:    This matter is going forward.

             4.       Debtors’ Motion for an Order (I) Authorizing the Filing Under Seal of Their Omnibus
                      Reply to Objections to Debtors’ Motion for an Order Approving the Debtors’ Annual
                      Incentive Compensation and Key Employee Incentive Programs; and (II) Directing Parties
                      to Redact Confidential Information [D.I. 241, 1/7/20]

                      Response Deadline:                             At the Hearing

                      Responses Received:

                         A.      Informal response from the Office of the United States Trustee

                      Related Documents:

                         B.      Debtors’ Omnibus Reply in Support of Motion for Approval of Their Annual
                                 Incentive and Key Employee Incentive Plans [Sealed Version D.I. 239, 1/7/20;
                                 Redacted Version D.I. 240, 1/7/20]

                         C.      Declaration of Jan Tharp in Support of the Debtors’ Motion for Entry of an
                                 Order (I) Confirming the Debtors’ Authority to Continue Certain Prepetition
                                 Incentive Compensation Programs in the Ordinary Course; (II) Approving Key
                                 Employee Incentive Program; and (III) Granting Related Relief [Sealed
                                 Version D.I. 237, 1/7/20; Redacted Version D.I. 238, 1/7/20]

                      Status:    This matter is going forward.


             Dated:    January 8, 2020                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                       Wilmington, Delaware
                                                        /s/ Ashley E. Jacobs
                                                        Pauline K. Morgan (No. 3650)
                                                        Ryan M. Bartley (No. 4985)
                                                        Ashley E. Jacobs (No. 5635)
                                                        Elizabeth S. Justison (No. 5911)
                                                        Rodney Square
                                                        1000 North King Street
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 571-6600
                                                        Facsimile: (302) 571-1253

                                                        -and-



25804278.2                                                       3
             Case 19-12502-LSS   Doc 243    Filed 01/08/20   Page 4 of 4



                                   PAUL, WEISS, RIFKIND, WHARTON &
                                   GARRISON LLP
                                   Alan W. Kornberg
                                   Kelley A. Cornish
                                   Claudia R. Tobler
                                   Christopher Hopkins
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Telephone: (212) 373-3000
                                   Facsimile: (212) 757-3990

                                   Co-Counsel to the Debtors and Debtors in Possession




25804278.2                              4
